Citation Nr: 0607997	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  99-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine.

2.  Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1975 to December 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2005. 


FINDING OF FACT

Myositis and degenerative disc disease of the veteran's 
lumbosacral spine and cervical spine are etiologically 
related to injuries which he sustained in service.


CONCLUSIONS OF LAW

1.  Myositis and degenerative disc disease of the lumbosacral 
spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Myositis and degenerative disc disease of the cervical 
spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and assist claimants 
for disability compensation and other benefits under laws 
administered by VA.  The Board's decision in this case 
constitutes a grant of the benefits sought on appeal, and, 
therefore, the Board finds that no further action is required 
to comply with VA's duties to notify and assist the 
appellant.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

In this case, the veteran's service medical records reveal 
that he was treated multiple times for pain in his low back 
and in his neck.  

In written statements which the veteran has made in support 
of his claims for service connection for disability of the 
lumbosacral and cervical segments of his spine, he has 
asserted that the onset of his chronic low back and neck pain 
was an incident in service in 1976 when he fell from an Army 
truck and that heavy lifting in service exacerbated low back 
and neck disorders.  A fall from a truck in service is not 
documented in the veteran's service medical records, but the 
Board finds no basis in the record to find that the veteran's 
statement that he fell from a truck while serving on active 
duty is not credible.

In March 2000, a VA physician conducted a spine examination 
of the veteran.  The examination diagnoses included 
paravertebral myositis of the lumbar spine and cervical 
spine, probable intervertebral disc degeneration of the 
cervical spine, minimal degenerative joint disease of the 
cervical spine by X-rays, and mild degenerative joint disease 
of the lumbar spine by X-rays.  The examining physician 
stated that he had reviewed the veteran's service medical 
records, and he noted that in service in December 1980 the 
veteran was treated for acute spasms of the muscles of the 
right lateral lumbar spine after he ran in a marathon and 
that in July 1981 the veteran had pain in his cervical spine 
region which was diagnosed by an orthopedic consultant as 
degeneration of intervertebral cervical discs and treated 
with cervical traction.  The examining physician also noted, 
however, that a fall by the veteran from an Army truck was 
not shown in his service medical records.  The examining 
physician stated an opinion that the veteran's low back and 
cervical spine disorders could not be related to events 
during his military service.  

In a statement dated in June 2000, a private chiropractor who 
had treated the veteran for complaints of low back and neck 
pain stated an opinion that the veteran's disorders of the 
lumbosacral spine and cervical spine are related to his 
claimed injuries in service.

While this case was in remand status, the findings of a VA 
fee-basis MRI of the veteran's lumbar spine in June 2005 
included degenerative disc disease, with bulging lumbar 
discs, and degenerative joint disease.  The findings of a VA 
fee-basis MRI of the veteran's cervical spine in June 2005 
included degenerative disc disease, with a herniated nucleus 
pulposus at C3-4, and degenerative joint disease.

In June 2005, as requested by the Board's November 2003 
remand, the veteran was afforded a VA spine examination, 
which was conducted by the same VA physician who had 
performed the earlier VA examination in March 2000.  The 
examining VA physician reported in June 2005 that he had 
carefully reviewed the veteran's claims file, interviewed the 
veteran, performed a clinical examination of the veteran, and 
reviewed diagnostic studies, including the June 2005 VA fee-
basis MRIs.  The examining physician found that that the 
veteran continued to have lumbar myositis and cervical 
myositis and that X-rays continued to show that the veteran 
had degenerative joint disease [arthritis] of the lumbar 
spine and of the cervical spine.

In July 2005, the VA physician who had conducted the March 
2000 and June 2005 VA examinations stated that the opinion 
which he had expressed in March 2000 that the veteran does 
not have a disorder of the lumbosacral spine or of the 
cervical spine related to his active military service should 
be disregarded.  The VA physician reported in July 2005 that 
he had changed his mind and that it was now his considered 
opinion that it is at least as likely as not that the 
veteran's currently diagnosed myositis of the lumbar spine, 
myositis of the cervical spine, degenerative disc disease of 
the lumbosacral spine, and degenerative disc disease of the 
cervical spine are in fact etiologically related to his 
active service.  He stated, however, that the degenerative 
joint disease of the veteran's lumbosacral spine and cervical 
spine seen on X-rays should be considered to be due to the 
aging process and not to any incident during the veteran's 
period of active service.

Therefore, in the veteran's case, all of the credible and 
competent evidence of record is in favor of his service 
connection claims, and the Board must conclude that a clear 
preponderance of the evidence of record, including the 
medical opinions of the VA physician and of the private 
chiropractor and the veteran's credible statements concerning 
in-service injuries, demonstrates that the veteran is 
entitled to an allowance of his claims on appeal.  
Entitlement to service connection for myositis and 
degenerative disc disease of the lumbosacral spine and of the 
cervical spine is thus established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

Service connection is granted for myositis and degenerative 
disc disease of the lumbosacral spine.

Service connection is granted for myositis and degenerative 
disc disease of the cervical spine.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


